Citation Nr: 0420667	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for an effective date prior to 
April 14, 1991, for a total schedular rating for a service-
connected psychiatric disability.  

(The issue of whether a September 1985 decision of the Board 
of Veterans' Appeals denying a rating in excess of 50 percent 
for a psychiatric disorder should be revised or reversed on 
the grounds of clear and unmistakable error is addressed by a 
separation decision by the Board.  )


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1975.  The appellant is the veteran's spouse and 
designated fiduciary.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran an effective date prior to April 14, 1999, 
for the award of a total schedular rating for his service-
connected psychiatric disability.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  He 
subsequently filed a timely substantive appeal, perfecting 
his appeal of this issue.  


FINDINGS OF FACT

1.  In a September 28, 1998, decision, the Board denied the 
appellant's claim for an earlier effective date for the award 
of a 100 percent schedular rating for the veteran's 
schizophrenia, and neither the veteran nor his fiduciary 
appealed this decision.  

2.  In February 1999, the veteran's fiduciary filed a claim 
seeking to reopen the issue of entitlement to an earlier 
effective date for the award of a total rating for his 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The Board's September 1998 decision denying an earlier 
effective date for the award of a total schedular rating for 
schizophrenia is final.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  

2.  The claim to reopen the issue of entitlement to an 
effective date earlier than April 14, 1991, for the award of 
a 100 percent rating for a service-connected psychiatric 
disability is legally insufficient.  38 U.S.C.A. §§ 5108, 
5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the Board finds that the new laws and 
regulations have not changed the applicable criteria in a way 
which could alter the outcome of the veteran's claim.  As the 
disposition of the issue pertaining to effective dates turns 
on legal matters, a remand would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing burdens on VA with no benefit flowing 
to the claimant).  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) has held the VCAA does not affect 
matters on appeal when the question is one limited to purely 
legal questions.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding the VCAA is not applicable where it could 
not affect a pending matter or could have no application as a 
matter of law).  Therefore, the veteran will not be 
prejudiced by the Board proceeding to the merits of his 
claim.  

The veteran seeks an earlier effective date, prior to April 
14, 1991, for the award of a total (100 percent) schedular 
rating for his service-connected psychiatric disability.  
Within a September 1992 rating decision, he was awarded a 
total rating for his schizophrenia, effective from April 14, 
1991.  The veteran subsequently filed a claim for an earlier 
effective date, and this claim was denied by the Board within 
a September 1998 decision.  This Board determination was not 
appealed; therefore, it is final.  38 U.S.C.A. § 7104 (West 
2002).  The veteran now seeks to reopen this claim.  

In Lapier v. Brown, 5 Vet. App. 215 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) stated:

The sole issue on appeal is whether the veteran is 
entitled to an earlier effective date for a 100% rating 
for schizophrenia.  This claim was denied by a prior 
final BVA decision in March 1989.  Although the 
Secretary is required under 38 U.S.C.A. § 5108 (West 
1991) to reopen claims that the BVA has previously and 
finally denied when "new and material evidence" is 
presented, in this case such a reopening could not 
result in an earlier effective date because an award 
granted on a reopened claim may not be made effective 
prior to the date of receipt of the reopened claim.  
38 U.S.C.A. §  5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  

Lapier v. Brown, 5 Vet. App.  215, 216 (1993).  

More recently, in Leonard v. Principi, 17 Vet. App. 447 
(2004), the Court stated, regarding claims to reopen prior 
denials of earlier effective dates, "any such claim to 
reopen could not lead to an earlier effective date."  
Leonard at 451.  The Court further acknowledged that the 
finality of a prior denial of an earlier effective date could 
only be challenged by either the reopening of the issue, 
based on the submission of new and material evidence, or a 
claim of clear and unmistakable error within the prior 
denial.  Leonard at 451 [citing Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) (en banc)].  "Of the two, 
only [a claim of clear and unmistakable error] could 
conceivably result in an earlier effective date."  Id. 
[citing Flash v. Brown, 8 Vet. App. 332, 334 (1995)].  

In the instant case, a September 1998 Board decision 
specifically denied entitlement an effective date earlier 
than April 14, 1991, for the award of a total schedular 
rating for the veteran's service-connected schizophrenia.  
Because no appeal of this Board decision was initiated, this 
determination is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2003).  

In this regard, the Board notes that as discussed above, 
where an appellant seeks to reopen a claim for entitlement to 
an earlier effective date under 38 C.F.R. § 3.156, even 
assuming the presence of new and material evidence, reopening 
of such a claim can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  The holdings in Lapier 
and Leonard are controlling and dispositive in the instant 
case, and absent a determination of clear and unmistakable 
error in the September 1998 Board decision, the desired 
earlier effective date cannot be assigned under the law.  
Thus, the Board finds that the veteran's claim lacks legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  While a finding of clear and unmistakable error 
within the Board's September 1998 decision could conceivably 
result in the assignment of an earlier effective date, this 
issue is not before the Board at this time.  

In conclusion, no legal basis exists within the current 
appeal to award the appellant an earlier effective date for 
the grant of a total rating for a psychiatric disability, and 
the claim to reopen the Board's September 1998 denial of this 
benefit must be denied.  


ORDER

The application to reopen the veteran's claim for an 
effective date prior to April 14, 1991, for the award of a 
total schedular rating for the veteran's service-connected 
psychiatric disability is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



